Citation Nr: 9925757	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-43 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
gastritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1995.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a stomach condition and assigned a 
noncompensable (zero) evaluation effective from June 1, 1995.

This matter previously was remanded by the Board in April 
1997 for further development, to include a current VA 
examination.  The Board is satisfied that all of the Remand 
directives were accomplished and that no further development 
is warranted in this case.


FINDING OF FACT

The veteran's gastritis is manifested by symptoms consistent 
with gastroesophageal reflux disease.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7307 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for gastritis in a rating decision dated in 
January 1996 and assigned a noncompensable evaluation 
effective from June 1, 1995.  

At that time, the RO considered the veteran's service medical 
records that were indicative of stomach problems beginning in 
1990.  A subsequent upper gastrointestinal series and 
endoscopy confirmed the presence of gastritis.

Thereafter, the record entails a report from VA examination 
conducted in December 1995 in which the examiner noted 
subjective complaints of intermittent burning sensations in 
the stomach and a sour taste in the mouth.  The veteran 
reported at that time that he had been taking Zantac for 
about seven years with good control of his symptoms.  The 
impression rendered during that examination was that the 
veteran likely had gastroesophageal reflux well controlled by 
oral H2-Blocker therapy.

In April 1998, the veteran underwent a VA examination 
specifically related to the stomach and associated disorders.  
The examiner recited the veteran's past medical history for 
stomach and related problems and noted the veteran's 
complaints of bloating and constipation.  On examination, the 
examiner reported that the veteran was in no distress.  As to 
the abdomen, the examiner noted no tenderness, no distention, 
no hepatosplenomegaly, and no palpable masses.  

Further, the examiner stated that the veteran presented with 
symptoms typical of gastroesophageal reflux disease for which 
he had not achieved relief through standard H2 receptor 
antagonist therapy.  An x-ray study conducted in May 1998 
revealed images consistent with normal esophageal motility 
with no evidence of strictures or ulcerations of the 
esophagus.  Further, no reflux was noted.  A view of the 
stomach revealed diffuse aero-gas without obvious ulceration 
or mass lesion.  

In a view of the small bowel, the examiner noted that the 
duodenal bulb was not well distensible and had a nodular 
appearance; however, no obvious ulceration was evident.  
Otherwise, an examination of the proximal small bowel 
demonstrated no dilated loops to suggest stricture and 
mucosal fold pattern, and the remainder of the proximal small 
bowel was unremarkable.  The impressions rendered were 
findings suggestive of gastritis and of inflammatory changes 
of the duodenum without obvious ulceration.  No reflux, 
stricture or ulceration of the esophagus was demonstrated on 
examination.

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial compensable evaluation for 
gastritis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected gastritis (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an initial compensable evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Thus, in contrast to the holding in Francisco v. Brown, where 
the Court held that in those cases where entitlement to 
compensation has already been established and an increase in 
evaluation is at issue, the present level of disability is of 
primary concern, 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), under Fenderson, such rule is not 
applicable to a disability rating assignment that follows the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119.  

In these cases, evidence from the time of the original claim, 
including medical records related to recent findings, is 
considered in determining whether a higher disability rating 
is warranted.  Id.  Thus, the record as a whole is viewed in 
making an appropriate rating decision.  Id.

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

The Board notes initially that the current rating in this 
veteran's case is adequate.  Overall, the veteran has failed 
to submit evidence of impairment to the extent required for a 
compensable evaluation under the applicable diagnostic code.  
Gastritis is evaluated under Diagnostic Code 7307 related to 
disorders of the digestive system.  38 C.F.R. § 4.114, 
Diagnostic Code 7307 (1998).  

Essentially, a compensable rating at 10 percent requires 
evidence of chronic symptoms with small nodular lesions.  The 
next higher rating of 30 percent requires chronic symptoms 
with multiple small eroded or ulcerated area.  The maximum 
rating under this diagnostic code is a 60 percent evaluation 
and requires evidence of chronic symptoms with severe 
hemorrhages, or large ulcerated or eroded areas.  Id.  

In this veteran's case, clinical findings from the most 
recent 1998 VA examination and x-ray study reveal no more 
than inflammatory changes of the duodenum.  There was no 
evidence of reflux, strictures, or ulcerations of the 
esophagus.  Overall, objective findings were suggestive of 
the presence of gastritis and symptomatology likely 
associated with gastroesophageal reflux disease.  

There were no factors to suggest chronic symptoms with 
nodular lesions, so as to warrant a compensable rating.  Id.   
Thus, in this respect, the veteran's gastritis is not 
productive of impairment to the extent required for the next 
higher rating.  Therefore, in light of the objective findings 
of record, the Board must deny the veteran's claim.

Nonetheless, the Board is cognizant of the veteran's 
complaints of record and does not deny their validity.  
However, evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  This veteran has not 
provided evidence of the requisite training and 
qualifications so as to render his opinions medically 
competent.  Thus, his complaints and statements fall short of 
competent evidence, and as such, do not support a claim of 
entitlement to a compensable evaluation for gastritis.  
Again, in this regard, the Board must deny the veteran's 
claim.  And in so doing, concludes that assignment of 
"staged ratings" as is permissible in initial rating cases 
is not appropriate in the veteran's case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for gastritis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
gastritis is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

